Mb. Justice "Waterman delivered the opinion of the Court. Malice was "clearly the gist of the action against appellant. It was alleged that to induce the plaintiffs to discount for him, certain paper, he made certain specified false statements as to his pecuniary condition; that these statements were then known by him to be false and were made for the purpose of deceiving and defrauding the plaintiffs, and that relying upon said false representations, they did discount certain notes for him, which notes are past due," unpaid, and still in their possession. The declaration contains every element of an action for deceit. It was not necessary that each time the plaintiffs discounted a note for appellant his representations should be repeated. A state of affairs once shown to exist is presumed to continue until notice is given of a change. Hutchinson v. Bell, 1 Taunton 558; Moyer v. Lederer, 50 Ill. App. 94. "When one knowingly states what is untrue for the purpose of obtaining property or credit a fraudulent purpose is inferred. Endslay v. Johns, 120 Ill. 469; Nolte v. Reichelm, 96 Ill. 425; Hiner v. Richter, 51 Ill. 299; Merwin v. Arbuckle, 81 Ill. 501; Drabek v. Grand Lodge, 24 Ill. App. 90; First Nat. Bank of Flora v. Burkett, 101 Ill. 391. The order of the Circuit Court is affirmed.